Citation Nr: 1214515	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05-33 876	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsillar fossa, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  He was awarded the Vietnam Campaign Medal and the Cross of Gallantry, among other decorations.

This matter was previously before the Board of Veterans' Appeals (Board) in June 2010.  At that time, the Board denied the Veteran's claim for service connection for squamous cell carcinoma of the left tonsillar fossa.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 memorandum decision, the Court vacated the Board's June 2010 denial and remanded the matter for further proceedings, as described below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's exposure to herbicides in Vietnam contributed to his subsequent development of squamous cell carcinoma of the left tonsillar fossa.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the left tonsillar fossa is warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for squamous cell carcinoma of the left tonsillar fossa based on exposure to Agent Orange and other similar herbicides while he was serving in Vietnam.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This information was provided in a letter of April 2004, prior to initial adjudication of the issue on appeal.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a letter of March 2006.

In any event, and as discussed below, service connection is warranted for the disability at issue.  Consequently, any failure in the duty to notify or assist is harmless.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Because the Veteran had service in Vietnam, he may therefore be presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii). Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease. 38 U.S.C.A. § 1116(b)(1).  VA regulation stipulates that respiratory cancer (cancer of the lung, bronchus, larynx, or trachea) is covered by the presumption. 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).  

The law is well settled that "even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection." Polovick v. Shinseki, 23 Vet. App. 48, 52-53   (2009); see also Combee v. Brown, 34 F.3d 1039   (Fed.Cir.1994); Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007). 

The Veteran's squamous cell carcinoma of the left tonsillar fossa was initially diagnosed in December 2003.  He subsequently underwent radiation and chemotherapy treatment.  His medical treatment reports reflect a history of heavy smoking and alcohol use.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Much of the evidentiary development which has occurred in this case has been aimed at establishing a direct causation relationship between the Veteran's presumed exposure to herbicides in Vietnam and the subsequent development of carcinoma of the left tonsillar fossa.  

The Veteran's treating physician who rendered the initial diagnosis of squamous cell carcinoma wrote a letter in support of the Veteran's claim in February 2005.  He indicated, "It is hard for me to imagine that you can exclude carcinoma of the posterior pharyngeal wall and/or tonsil which are located only a matter of 2-3 cm from the larynx.  The possibility that these malignant tumors were caused by the herbicide agent orange should be considered."  The same physician submitted a second letter in October 2006.  He noted that cancers of the larynx are subject to the presumptive service connection provisions set forth above, and asserted that "if the herbicides can be associated with malignancy of the larynx, they obviously could be associated with malignancies of the tonsil which is also part of the aerodigestive tract."  He concluded that "Because the tonsil is part of the aerodigestive tract, I think [the Veteran's] tumor should be covered under the Agent Orange Act of 1991 and be considered service connected."

In December 2006, a physician with particular expertise in public health, who is a consultant to the American Legion, reviewed the Veteran's medical records, noted that the Veteran's three major risk factors were smoking, alcohol, and herbicide exposure in Vietnam.  She also noted the proximity of the larynx (subject to the legal presumption of service connection) and the oropharynx (not subject to the presumption), as well as the similarity of cells comprising the larynx and the oropharynx, and presented the opinion that it is at least as likely as not that the Veteran's in-service exposure to herbicides contributed to the development of his oropharyngeal cancer.

The veteran underwent a VA compensation examination in March 2007 which was performed by a Certified Family Nurse Practitioner.  After reviewing the veteran's medical records and claims file, she rendered the following opinion and explanation:

The veteran's squamous cell carcinoma of the posterior pharyngeal wall and tonsillar fossa cancer is not caused by or a result of active duty service.  Cancers of the oropharynx and tonsil (upper respiratory tract) are not among the conditions know[n] or presumed by the VA to be related to herbicide (Agent Orange) exposure.  The condition that the Veteran suffers (squamous cell carcinoma of the posterior pharyngeal wall and tonsillar fossa cancer) has been thoroughly researched [and] has not been found to be related to exposure to herbicides.  While the Veteran's physicians do provide a plausible and medically reasoned hypothesis related to how the Veteran's cancer may be related to exposure to Agent Orange, medical research conducted on thousands of veterans reveals no such association.  The cell types lining both the upper and lower respiratory tract are the same, however, the mechanism of causing normal cells to mutate into cancerous cells in the presence of substances such as the Veteran may have been exposed to in Vietnam are uncertain at best.  Even the exact substance and dose of that substance the Veteran was exposed to are unknown as many compounds comprise those referred to collectively as "Agent Orange."  The best medical evidence to date consists of the studies ... relied upon by the Veterans Affairs in publishing a list of presumed diagnoses.

To reconcile the various conflicting medical opinions, the Board sought the assistance of a VA physician with expertise in environmental health matters.  The physician was provided with the Veteran's claims file, including his treatment records and the opinions set forth above.  Following review of the file and review of medical literature pertaining to herbicides and Vietnam veterans, she concluded "there is inadequate or insufficient evidence to determine an association between exposure to the herbicide compounds and oral, nasal, and pharyngeal cancers.  Hence it is less likely than not that this patient's cancer is related to Agent Orange exposure."

In weighing the medical evidence of record, the Board in June 2010 concluded that the preponderance of the evidence was against a finding of service connection.  The Court disagreed, holding that the Board's reliance upon the negative medical opinions was misplaced because these opinions did not pertain to the Veteran's situation in particular but rather relied only upon epidemiological research and statistical information.  In support of this conclusion, the Court cited to Polovick v. Shinseki, 23 Vet. App. 48 (2009), which provides the following explanation as to the distinction between medical nexus evidence for purposes of a presumptive disease and medical nexus evidence for purposes of direct service connection:  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)  ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner.  Id. at 124.  Polovick at 52-53.

The Court then proceeded to hold that "none of the negative VA nexus opinions provide any other rationale for concluding that [the Veteran's] cancer is not related to his military service," and that, "there is no other medical nexus opinion of record that provides sufficient competent medical evidence for VA to make a decision on the claim."  The Court then held that the positive medical opinions of record were inadequate to decide the claim as well, because neither had provided explanation as to the role of the Veteran's smoking and alcohol history in the development of his cancer.  The Court then ordered the Board to obtain an adequate medical opinion upon remand.  (Unpublished memorandum decision, p. 4, 5)  

After issuance of the Court's memorandum, the Veteran's representative obtained addendums to the two positive medical opinions previously submitted.  In a January 2012 addendum, the physician with particular expertise in public health, who is a consultant to the American Legion, updated her December 2006 opinion (which is summarized above) with the following paragraph:

The medical records of evidence indicated that the veteran has a history of smoking and drinking.  Tobacco and alcohol abuse are risk factors that are associated with oropharyngeal cancer and are more likely than not contributing factors in this case.  The Veteran also had exposure to the herbicide, Agent Orange.  There is a determination that an association exists between exposure to herbicides and several respiratory cancers including cancer of the larynx.  The larynx comprises the same cell type that lines the oropharynx.  The presence of one risk factor for oropharyngeal cancer does not minimize the impact of other risk factors.  In addition, the presence of multiple risk factors usually results in significant increased risk of malignant cell formation.  It is therefore at least as likely as not that the Veteran's in-service exposure to herbicides contributed to the development of oropharyngeal cancer.

In a February 2012 addendum to the October 2006 opinion which is also set forth above, the Veteran's treating physician provided the following explanation:

[The Veteran's] records were reviewed and it is noted that the Veteran has a history of smoking and alcohol.  There is no question that this combination is a contributing factor to oropharyngeal cancer.  However, this veteran was also exposed to the herbicide Agent Orange and this too is a contributing factor to many respiratory cancers including cancer of the tonsil and pharynx.  It is my opinion when you add the herbicide Agent Orange as a contributing factor you have increased the risk [of] oropharyngeal cancer significantly and it is very likely that the patient's exposure to Agent Orange contributed to the development of his oropharyngeal cancer.  

Thus, as the record stands, the Court has deemed none of the negative medical opinions to be adequate, and has deemed the prior positive medical opinions to be inadequate because their authors failed to address the impact of the Veteran's tobacco and alcohol usage upon his cancer.  Now, those same authors have provided additional explanation to the effect that the herbicide exposure simply increased the risk of cancer development, which the Veteran accepted when he chose the voluntary habits of smoking and drinking.  He did not accept the increased risk from herbicide exposure, however; rather this portion of his overall risk is the responsibility of the United States government.  Thus, as the informed medical opinions show that the Veteran's herbicide exposure directly contributed to his development of squamous cell carcinoma of the left tonsillar fossa, service connection for that cancer is warranted.

In summary, that the Veteran was exposed to herbicides during service in Vietnam is presumed under law.  That he subsequently developed carcinoma of his left tonsil is established in the medical evidence.  The medical contribution of the herbicides to his particular situation, having developed carcinoma under the circumstances of being a heavy smoker, having a history of heavy alcohol usage, and having been exposed to herbicides, is demonstrated in the recent medical opinions.  Thus, the in-service event, the current disability, and the medical nexus requirements have all been satisfied.  In light of the Court's guidance in reconciling the conflicting medical evidence of record, the Board finds that the evidence supports a grant of service connection for squamous cell carcinoma of the left tonsillar fossa.  The benefit sought is therefore granted.


ORDER

Service connection for squamous cell carcinoma of the left tonsillar fossa is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


